              Case 2:20-cv-00658-RAJ Document 19 Filed 05/15/20 Page 1 of 3




 1                                                                            Hon. Richard A. Jones

 2

 3

 4

 5
                            IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     TONY ROQUE, a Washington resident
 8                                                        NO. 2:20-cv-658-RAJ
                        Plaintiff,
 9                                                        STIPULATION AND ORDER FOR
            vs.                                           EXTENSION OF TEMPORARY
10   SEATTLE HOUSING AUTHORITY, a public                  RESTRAINING ORDER
     entity,
11
                       Defendant.
12

13
                                          I. STIPULATION
14
            On May 4, 2020, this Court granted Plaintiff’s motion for a temporary restraining order
15
     and entered an ORDER GRANTING MOTION FOR TEMPORARY RESTRAINING ORDER
16
     (“TRO”). Dkt. #14. The Court ordered the TRO will be effective for 14 days after the date of
17
     service, and ordered the Defendant to show cause why this Court should not convert this TRO to
18
     a preliminary injunction motion on or before May 18, 2020 and Plaintiff’s reply on May 22,
19
     2020. Id. Defendant was served a copy of the TRO on May 5, 2020. Dkt. # 16. Thus, the TRO
20
     is effective until May 19. The TRO will expire before the court has a chance to rule on the Show
21
     Cause Order.
22

23

24    STIPULATION AND ORDER FOR                  WASHINGTON CIVIL & DISABILITY ADVOCATE
      EXTENSION OF TEMPORARY                            4115 Roosevelt Way NE, Suite B
      RESTRAINING ORDER                                       Seattle, WA 98105
      Page 1 of 3                                               (206) 428-3558
              Case 2:20-cv-00658-RAJ Document 19 Filed 05/15/20 Page 2 of 3




 1          The parties hereby stipulate to an extension of the TRO until this Court rules on the Show

 2   Cause hearing, or until SHA’s ADA Committee reviews Plaintiff’s appeal of the denial of his

 3   requested accommodation, provided that the decision is favorable to Plaintiff’s request.

 4          Thus, the Parties respectfully request that the Court enter an Order:

 5             i.   Extending the mandatory terms of the TRO by this Court on the basis of the

 6                  stipulation of the parties.

 7          EXECUTED at Seattle, WA, this 12th day of May 2020.

 8

 9   OFFICE OF THE GENERAL COUNSEL                        WASHINGTON CIVIL AND DISABILITY
     SEATTLE HOUSING AUTHORITY                            ADVOCATE
10
     By: /s/ Leigh Ann Collings Tift                      By: /s/ Conrad Reynoldson
11       Leigh Ann Collings Tift (WSBA                        Conrad Reynoldson (WSBA #48187)
     #11776)
12
                                                          By: /s/ Bonnie Fong
13                                                             Bonnie Fong (WSBA #51276)
     Office of the General Counsel
14   Seattle Housing Authority                            Washington Civil and Disability Advocate
           190 Queen Anne Avenue North                        4115 Roosevelt Way NE, Ste B
15         P.O. Box 19028                                     Seattle, WA 98105
           Seattle, WA 98109                                  Telephone: (206) 876-8515
16         Telephone: (206) 615-3315                          Fax: (206) 876-8515
           E-mail:                                            E-mail: conrad@wacda.com
17   LeighAnn.tift@seattlehousing.org                         E-mail: bonnie@wacda.com

18                                                        Attorneys for Plaintiff Tony Roque
     Attorneys for Defendant Seattle Housing
19   Authority

20

21

22

23

24    STIPULATION AND ORDER FOR                    WASHINGTON CIVIL & DISABILITY ADVOCATE
      EXTENSION OF TEMPORARY                              4115 Roosevelt Way NE, Suite B
      RESTRAINING ORDER                                         Seattle, WA 98105
      Page 2 of 3                                                 (206) 428-3558
               Case 2:20-cv-00658-RAJ Document 19 Filed 05/15/20 Page 3 of 3




 1                                           ORDER

 2           Based on the foregoing Stipulation and Motion, IT IS SO ORDERED that the ORDER

 3   GRANTING MOTION FOR TEMPORARY RESTRAINING ORDER is extended pursuant to

 4   the stipulation of the parties.

 5

 6           DATED this 15th day of May, 2020.

 7

 8
                                                      A
                                                      The Honorable Richard A. Jones
 9                                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24    STIPULATION AND ORDER FOR                  WASHINGTON CIVIL & DISABILITY ADVOCATE
      EXTENSION OF TEMPORARY                            4115 Roosevelt Way NE, Suite B
      RESTRAINING ORDER                                       Seattle, WA 98105
      Page 3 of 3                                               (206) 428-3558
